Title: From Thomas Jefferson to Albert Gallatin, 30 August 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello Aug. 30. 08.
                  
                  Yours of the 23d. was recieved yesterday. your letter in which Coquerel’s case was mentioned was recieved by me on the 15th. it was not noticed in my answer to you of that day, because I wished to give it particular consideration. it was answered by the next post in my letter of the 19th. which I presume you recieved on the 24th.
                  I inclose you the applications from Callahan & Bagneris which tho’ addressed to you, came open, but under cover, to me, from I know not whom. I see nothing in them authorising exceptions to the general rule and therefore send them to you to be governed by that.
                  I send you also a letter from Jess Brown for information, & return you Lee’s papers.
                  Mr. Madison & myself on repeated consultations (and some of the other members of the Executive expressed the same opinion before they left Washington) have concluded, that the mission to Petersburg should not be delayed. being special & not permanent, the waiting the meeting of the Senate is less important, & if we waited that, it could not go till spring, and we know not what this summer & the ensuing winter may produce. we think secrecy also important, & that the mission should be as little known as possible till it is in Petersburg, which could not be if known to the Senate. mr Short goes therefore in the Aviso from Philadelphia to be engaged for Sep. 15. he is peculiarly distressed by sickness at sea, & of course more so the smaller the vessel. I think therefore the occasion justifies the enlargement of our vessel somewhat beyond what might be necessary for a mere aviso. the season too, by the time of her return, might render it desirable for safety, which circumstance may be mentioned in your instructions to the Collector, to prevent his suspicion of the real ground. I salute you with affection & respect.
                  
                     Th: Jefferson
                     
                  
               